                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF
AMERICA,
                                              Case No. 2:18-cr-20784
             Plaintiff,                       District Judge Paul D. Borman
                                              Magistrate Judge Anthony P. Patti
v.

CARLTON O. BANKHEAD,

           Defendant.
_________________________/


BRIEFING SCHEDULE FOR THE GOVERNMENT’S MOTION FOR AN
ORDER FINDING WAIVER OF ATTORNEY-CLIENT PRIVILEGE (ECF
   No. 36), AND ORDER REGARDING THE STATUS OF CERTAIN
                         MATTERS

      This matter came before the Court for consideration of Defendant, Carlton

O. Bankhead’s, November 15, 2019 motion for injunctive relief (ECF No. 34),

emergency motion for injunctive relief (ECF No. 42), and motion to appoint

counsel (ECF No. 57), and Plaintiff’s motion for an order finding waiver of

attorney-client privilege (ECF No. 36), all relating to Defendant’s underlying

motion to vacate his sentence pursuant to 28 U.S.C § 2255 (ECF No. 29). Judge

Borman referred these motions to me for a hearing and determination. (ECF Nos.

35, 37, 44, 55 & 62.) A hearing was held on March 11, 2020, at which counsel for

Plaintiff appeared in person and Defendant appeared, in pro per, from prison in
Kansas by telephone, and the Court entertained oral argument regarding the

motions.1

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, the Court orders and states the following:

       The complaints made in Defendant’s unauthorized letters to the
        Court (ECF Nos. 46, 48, 52, 53 & 54) are DEEMED MOOT, as
        confirmed by Defendant on the record, because they address
        Defendant’s request for bond, which the Court has already denied
        (ECF Nos. 51 & 63).

       As directed by Defendant on the record, Defendant
        WITHDRAWS AS MOOT his motions for injunctive relief (ECF
        Nos. 34 & 42), having already received relief by virtue of being
        housed at a new location.

       The Court takes Defendant’s motion for appointment of counsel
        (ECF No. 57) UNDER ADVISEMENT, and HOLDS THE
        MOTION IN ABEYANCE pending the Court’s decision on
        Plaintiff’s motion for an order finding waiver of attorney-client
        privilege (ECF No. 36), and the Court’s determination as to
        whether discovery and/or an evidentiary hearing may be necessary
        to decide Defendant’s § 2255 motion (ECF No. 29).

       As directed by the Government’s counsel on the record, the United
        States WITHDRAWS the portion of its motion for an order
        finding waiver of attorney-client privilege suggesting that
        Defendant waived the work product “privilege,” or requesting any
        such work product, while reserving the right to reiterate that
        request in the future, if appropriate. (ECF No. 36, PageID.179-
        183.)

1
 The hearing was set to take place by videoconference, but despite valiant efforts
on the morning of the hearing, technical difficulties made this impossible.
                                         2
      Finally, Defendant is ordered to file a WRITTEN RESPONSE to

Plaintiff’s motion for an order finding waiver of attorney-client privilege (ECF No.

36), which he acknowledges having received, by Friday, April 3, 2020. In his

response, Defendant shall either: (1) advise the Court that he is withdrawing his §

2255 motion (ECF No. 29), thereby mooting the motion regarding waiver; or (2) if

he chooses to proceed with his § 2255 motion, address the merits of the arguments

made in Plaintiff’s motion (ECF No. 36). The Government will then have until

Monday, April 13, 2020, to file a written reply, if it so chooses.

   IT IS SO ORDERED.

Dated: March 13, 2020                  ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          3
